DREW, Justice
(concurring in part and dissenting in part).
I agree with all that is said in the foregoing orders but I do not concur in the conclusion reached. It is my view that, insofar as this particular examination is concerned, the passing grade should be fixed at 65 and all of those who made that grade or over should be admitted to practice in this State.
It is, of course, true that if the passing grade were reduced as suggested, it would not do complete justice to all of those who failed this examination but it would bring the percentage of those passing to a closer relationship to those who have passed in previous examinations and it would at least reduce the narrow gap between the passing grade of 70 and the highest grade of 80.36. Courts of justice have never refused to render substantial justice to those entitled *346to it because complete justice could not be done to all.
ROBERTS, J., concurs.